DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 30, 2020.  In virtue of this amendment, claims 1-17 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2016/0315651 of record) in view of Chen et al. (US 2019/0148816 of record).
With respect to claims 1 and 9, Hong discloses in figures 2 and 4 a middle frame assembly and a method thereof comprising making a middle frame (105, e.g., a middle frame) by sheet metal machining processes (paragraph 0133, e.g., “the middle frame 105 forms a first frame 1051 using such a metallic material”); forming an antenna (116, 117, e.g., antennas formed on edge of the middle frame 1051 shown in figure 4); and forming an outer frame (102, 

    PNG
    media_image1.png
    898
    737
    media_image1.png
    Greyscale


Chen discloses in figure 1 a middle frame (12) and an antenna (20), wherein the antenna formed on the middle frame by a first injection molding processes (paragraph 0040, e.g. “the metal substrate and the antenna radiator 20 may be connected by injection molding in one process”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the middle frame of Hong with an injection molding processes between thereof as taught by Chen for the purpose of being a continuous and integral structure having a large strength to increase the strength of the middle frame and improve a strong signal thereof since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Chen (see paragraphs 0039-0040).
With respect to claims 3 and 11, the combination of Hong and Chen disclose that wherein the middle frame comprises a substrate (paragraph 0167 of Hong, e.g., “the injected material is made of non-conductive material” such as dielectric or substrate or insulator materials thereof) and a folded plate (figure 2 of Hong shows a plurality of folded plate for injecting molding into the outer frame 102) extending from an edge of the substrate in a direction perpendicular to the substrate.
With respect to claims 4 and 12, the combination of Hong and Chen disclose that wherein the outer frame clads outside of the folded plate by the second injection-molding processes (figure 2 of Hong shows a cladding feature thereof).
With respect to claims 6 and 14, the combination of Hong and Chen disclose that wherein the antenna comprises a main antenna (116) and an accessory antenna (117), each of the 
With respect to claims 7 and 15, the combination of Hong and Chen disclose that applying a surface treatment to the outer frame after forming the outer frame (paragraph 0098, e.g., the outer frame case 102 may formed by a stainless steel, aluminum or titanium).
With respect to claims 8 and 16, the combination of Hong and Chen disclose that wherein the surface treatment comprises one or more of painting, laser etching, sand blasting, polishing and coating (see paragraph 0098 of Hong).
With respect to claim 17, Hong discloses in figures 2 and 4 an electronic device (figures 1B-1C shows electronic devices) comprising a middle frame assembly (see figure 2) comprising a middle frame (105, e.g., a middle frame); at least one antenna (116, 117, e.g., antennas formed on edge of the middle frame 1051 shown in figure 4); and an outer frame (102, e.g., an outer frame as a coating on edge around the middle frame by injection molding process) as a coating on an edge (ED, e.g., an edge of the middle frame 105) of the middle frame by a second injection-molding processes (figure 2 shows an injection molding processes between the middle frame and the outer frame).
Hong does not explicitly disclose that forming the antenna on the middle frame by a first injection molding processes.
Chen discloses in figure 1 a middle frame (12) and an antenna (20), wherein the antenna formed on the middle frame by a first injection molding processes (paragraph 0040, e.g. “the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the middle frame of Hong with an injection molding processes between thereof as taught by Chen for the purpose of being a continuous and integral structure having a large strength to increase the strength of the middle frame and improve a strong signal thereof since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Chen (see paragraphs 0039-0040).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2016/0315651 of record) in view of Chen et al. (US 2019/0148816 of record) and further in view of Ren et al. (US 2020/0338623 of record).
With respect to claims 2 and 10, the combination of Hong and Chen disclose all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the middle frame is made of stainless steel.
Ren discloses in figure 5 a middle frame (50a), wherein the middle frame is made of stainless steel (paragraph 0056, e.g., “the metal middle frame is made of stainless steel”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the middle frame of the combination of Hong and Chen with a stainless steel material as taught by Ren for the purpose of having stable connection and a good waterproof property to improve a high product quality since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Ren (see paragraph 0057).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2016/0315651 of record) in view of Chen et al. (US 2019/0148816 of record) and further in view of Cai et al. (US 2018/0255664 of record).
With respect to claims 5 and 13, the combination of Hong and Chen disclose all claimed limitations, as expressly recited in claim 1, except for specifying that wherein a thickness of the middle frame is 0.3 mm to 0.4 mm.
Cai discloses in figure 11 a middle frame assembly comprising a middle frame (1110), wherein the middle frame having a thickness of 0.3 mm to 0.4 mm (paragraph 0288, e.g., “the middle frame member where a thickness is 2 micrometers and paragraph 0017, e.g., “a thickness of the first metal layer is 0.01 to 50 mm”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the middle frame of the combination of Hong and Chen with a predetermined thickness thereof as taught by Cai for the purpose of supporting part inside an electronic product for supporting components thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argued that: in Hong, the rear case 102 (considered as the outer frame) is pre-formed by injection-molding synthetic resin, and then the middle frame 105 is interposed between the front case 101 and the rear case 102. The rear case 102 is not directly formed on an edge of the middle frame by injection-molding synthetic resin. Thus, Hong fails to teach or 
Examiner respectfully disagrees as following reasons:
(1) Copied figure 2 in the office action clearly shows or discloses a middle frame 105 and an outer frame 102 where the middle frame injected therein such that the outer frame 102 is a rear frame to cover and protect the middle frame thereof and which is made and coated by a metal or dielectric materials.
(2) However, the method claim 1 or the apparatus claim 9 are not described the structure feature of the outer frame in figure 1 of the instant application which is being different with the prior art of Hong et al. (US 2016/0315651).
(3) Thus, an outer frame is defined as a frame to form outside a middle frame and the limitation of claim 1 is not described the outer frame is a perimeter frame of the middle frame and not a rear frame or a front frame.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.